Citation Nr: 0811678	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chest disability.

2.  Entitlement to an increased rating for a chronic 
adjustment disorder, currently rated at 70 percent disabling.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1995 to 
July 1999 and from December 2000 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for chest pain and granted service connection for adjustment 
disorder with mixed emotional features (adjustment disorder).  
The case was subsequently transferred to the Phoenix, Arizona 
RO.

In February 2007, the Phoenix, Arizona RO granted a 70 
percent disability rating for the veteran's adjustment 
disorder, effective April 2006.


FINDINGS OF FACT

1.  The veteran does not have a chest disability related to 
service.

2.  The veteran's adjustment disorder is not manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  A chest disability was not incurred in or aggravated by 
service.  38 U.S.C.A.  § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for a 100 percent disability rating for a 
chronic adjustment disorder have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for chest pain, or 
costochondritis.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R.  § 3.303(a).  In addition, certain chronic diseases, 
such as arthritis and hypertension, may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the veteran's claim for service connection 
for a chest disorder, the veteran's service medical records 
show that he was treated in February 1997 for complaints of 
chest pain.  His radiology report indicated that the 
veteran's chest was normal.  The veteran was also treated in 
March 1997 for complaints of chest pain, which he had been 
experiencing for about a month.  He was assessed as having 
costochondritis with an upper respiratory infection.  

In February 1998, the veteran again sought treatment on two 
occasions for chest pain.  At his appointment on the 20th of 
February, the veteran complained of pain when coughing, deep 
breathing, laughing, and bending in certain positions.  He 
had been experiencing pain for about 2 days.  He was assessed 
as having either epigastric reflux or costochondritis.  A few 
days later, he was diagnosed with mild upper respiratory 
infection and mild costochondritis.

Subsequent to service, August 2003 VA outpatient records 
indicate that the veteran complained of chest pain secondary 
to being restrained while in the hospital.  At an appointment 
in September 2003, the veteran indicated that he still had 
some chest discomfort that is worse when lying down, and 
increases when sneezing and coughing.  It was noted that the 
veteran had muscle skeletal chest wall pain for several weeks 
after having his stomach pumped, which resulted in a chest 
wall injury.  The veteran was given a differential diagnosis 
of chest pain.

The veteran had a VA exam in June 2004.  At that time, the VA 
examiner noted that the veteran had a history of an episode 
of pneumonitis in 1997 with chest pain.  Both conditions 
resolved with treatment for the pneumonitis.  The examiner 
also noted the history of costochondritis.  The veteran 
indicated that the costochondritis dated back to the early 
1990s, and that in 2002 while lifting something, he recalled 
a tearing sensation with sharp pain in the pectoralis.  He 
said he had felt tenderness along the chest wall in the 
axilla, which extended to the pectoral muscle area.  

The chest exam was normal.  The examiner noted that there was 
no costochondral tenderness or tenderness in the left axilla 
or in the left pectoral area to direct palpation during the 
VA exam.

The Board must find that, overall, the service medical 
records provide evidence against this claim, failing to 
indicate a chronic chest disorder.  More importantly, the 
veteran has not submitted any evidence showing that he 
currently has a chest disability.  The Board reviewed VA 
treatment records; however, the records do not indicate that 
the veteran suffered or currently suffers from a chronic 
chest pain stemming from an in service injury or aggravation 
of a pre-existing disability.  Thus, the post-service medical 
records provide highly probative evidence against the 
appellant's claim.

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's personal 
opinion that his chest disability is related to service is 
not a sufficient basis for awarding service connection.  The 
Board finds that the service and post-service treatment (or 
lack of treatment) outweighs his statements at this time.  

While the veteran may have, at times, chest pain (due to, for 
example, an episode of pneumonitis) it is important for the 
veteran to understand that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a "disability" for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chest disorder, costochondritis.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  In short, in 
absence of competent medical evidence showing a current chest 
disorder, the veteran's claim must be denied.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

Increased Rating

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected adjustment disorder, currently 
evaluated as 70 percent disabling under DC 9440, chronic 
adjustment disorder.  38 C.F.R. § 4.130.  Under DC 9440, a 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the VA is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-
illness."DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2006).  

GAF scores ranging from 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (2007).

In August 2006, the veteran underwent a VA exam.  The 
examiner reviewed the claims file, and specifically mentioned 
a psychological evaluation from April 2006, discussed herein.  
The veteran's history mentioned his placement in learning 
disabled classes in grade school and high school, and the 
examiner indicated that after speaking to the veteran, that 
it was his opinion that it is more likely than not that the 
veteran's learning disability has to do with concepts.  The 
veteran is capable of completing tasks, such as building an 
object, if he is shown how to build it as opposed to having 
to read written directions on how to build it.  

At the time of the exam, the veteran was taking college 
courses; however, the veteran admitted to having problems in 
two classes.  The examiner indicated that it is more likely 
than not that the veteran's difficulty is based on his 
reading capability.  The veteran was not and had not been 
employed during 2006.  The VA examiner indicated that it is 
more likely than not that the veteran could be employed in 
only very menial tasks, such as dish washing.  

The examiner indicated that the veteran's symptoms are 
constant, unremitting, and severe to a point where he is not 
employable.  His last job ended in June 2005.  His symptoms 
have caused the veteran to have no social life and only one 
friend, as he distrusts people, especially when they point at 
him or touch him.  He is uncomfortable with touching, even if 
it is done as a sign of compassion.  

The veteran still lives with his parents and sister, and on a 
typical day he will sleep until noon, check email, and then 
go to school  He is often tardy for school; however, he gets 
along in the classroom, likely due to the small class size, 
and upon returning home, he thinks, rests, and works on 2 of 
his inventions.  

The veteran experienced no impairment of thought process or 
communication.  He had no delusions, hallucinations, 
inappropriate behavior, or suicidal or homicidal thoughts.  
His memory was good and he was oriented as to person, place, 
and time.  The veteran's speech was normal, he suffered no 
panic attacks, he was slightly depressed, and did not have 
impaired impulse control.  The examiner indicated that his 
diagnosis is adjustment disorder with mixed anxiety and 
depressed mood, as a result of his attention deficit 
disorder.  The GAF score assigned for the year was 50, with 
serious impairment in social, occupational, and school 
functioning, no friends, and unable to keep a job.

At the VA exam in August 2005, the veteran reported symptoms 
of depressed mood, poor sleep, decreased interest and 
motivation, attentional problems, and difficulties with 
impulsive behavior; intense anger; abandonment; unstable 
relationships, poor sense of self; and suicidal behavior with 
attempts.  The veteran reported that the severity of the 
symptoms was moderate to high and that the duration and 
frequency of symptoms has been chronic with no remission.  It 
was noted that the veteran was not working but that he was 
about to start advanced schooling.  The veteran reported 
having very few friends and isolating himself at home playing 
video games.  The veteran also reported a history of 
marijuana use.  

The examiner indicated that there was no impairment in 
thought process or communication.  The veteran had no 
hallucinations or delusions, but reported ongoing suicidal 
and homicidal ideation without plan or intent.  He was able 
to maintain activities of daily living and personal hygiene.  
He was also oriented to person, place, and time.  He had no 
significant memory loss or impairment, or did he have 
obsessive or ritualistic behavior.  His speech was normal.  
The examiner noted the presence of depression and sleep 
impairment as well as impaired impulse control.

The examiner noted that the veteran tends to isolate himself 
and has difficulty appropriately interacting with others.  
Also noted was that the veteran does not engage in many 
social activities, but he is capable of basic activities of 
daily living.  The veteran also has great difficulty in 
meeting family responsibilities as well as work demands and 
responsibilities.  The VA examiner diagnosed the veteran with 
major depressive disorder, recurrent of moderate severity, 
with borderline personality disorder.  A GAF score of 50 was 
assigned.

During the August 2003 VA exam, the examiner noted that the 
veteran was living with his wife and children, and doing 
activities with the children.  The examiner noted that the 
veteran was not homicidal or suicidal, but had some mild 
depression and mild anxiety.  He was assigned a GAF of 60.

In November 2004 and April 2006, the VA referred the veteran 
for private psychological evaluations.  Both were conducted 
by the same psychologist.  In the April 2006 report, the 
examiner indicated that since the veteran's November 2004 
evaluation, the veteran had shown marked instability in his 
school performance as well as his ability to provide for 
himself.  As of February 2006, the veteran was in school and 
making A's and B's in his courses.

The medical provider opined that the veteran functions in the 
average range of intelligence and that he would require 
significant accommodations with his schooling to advance.  He 
opined that the veteran is not likely to be employed n the 
near future as he suffers a significant level of paranoid 
thinking which makes it difficult to interpret reality 
correctly.  The veteran imputes negative intention and 
hostile feelings from others and projects his own disturbed 
thoughts and emotions onto others.  Further, there are clear 
clinical signs of the onset of a delusional paranoid disorder 
with primary jealousy elements.  

The veteran has a history of suicidal ideation and homicidal 
threats, and though he insists that he is under control, the 
medical professional indicated that the veteran needs a 
higher level of psychiatric intervention.  A GAF score of 37 
was assigned.

In November 2004, the VA referred the veteran for a private 
psychological evaluation.  It was noted that the veteran had 
learning disabilities but would benefit from vocational-
technical training programs.  The examiner noted the 
veteran's emotional and personal issues plaguing the veteran.  
No GAF score was assigned.

Based upon the evidence, the Board finds that the medical 
evidence does not meet the requirements for a 100 percent 
rating under DC 9440.  For a 100 percent rating, the evidence 
must show total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
of names of close relatives, own occupation or own name.   Id 
(emphasis added).  

The evidence indicates that the veteran isolates himself and 
admits that he has one friend, and has a marked distrust of 
people, providing the basis for the 70 percent evaluation.  
The evidence also shows that the veteran is engaged in 
college courses to advance his education and employment 
opportunities, that he gets along in the classroom, and that 
he makes good grades, all of which weighs heavily against the 
finding of total social impairment of 100 percent.  

The August 2006 VA examiner indicated that the veteran was 
most suited to menial tasks, such as dish washing.  However, 
the examiner indicated that the veteran's symptoms are 
constant, unremitting, and severe to a point where the 
veteran is not employable, weighing in favor of finding total 
occupational impairment.  However, the examiner indicated 
that the veteran communicates well, and that rapport with the 
veteran was easily established, providing evidence that in 
some point supports and at others refutes the veteran's 
claim.   

Importantly, neither the veteran nor his medical providers 
indicated that the veteran has exhibited gross impairment in 
his thought processes or communication, delusions, 
hallucinations, grossly inappropriate behavior, danger of 
hurting himself or others, disorientation to time or place, 
or an inability to perform activities of daily living, 
providing evidence against this claim.  

The Board notes that the private exam from April 2006 
indicates that the veteran had the onset of delusional 
paranoid disorder with primary jealousy elements; however, it 
is important to note that the VA examiner did not make the 
same or similar findings in the VA exam conducted in August 
2006.

The Board has considered the GAF scores, and though the April 
2006 score assigned by the private examiner was a 37, 
disability ratings are assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  The GAF 
scores assigned in this case throughout the pendency of the 
appeal range from 37 to 60.  The most recent score assigned 
is 50, which is reflective of severe symptoms; however, based 
upon the totality of the evidence, the Board finds that the 
veteran's symptoms do not show total occupational impairment 
and total social impairment, thus an increased disability 
rating is not warranted at this time.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's adjustment disorder does 
not more closely approximate a 100 percent rating, as his 
symptoms do not cause total occupational and social 
impairment.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence against this claim.  38 C.F.R. § 4.3.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 70 percent for an adjustment disorder.  38 
C.F.R. § 4.3. 

In this regard, it is important to note that the veteran was 
awarded a 100% total disability evaluation based on 
individual unemployability in October 2007. 

In deciding the veteran's claims the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.

The Board does not find evidence that the veteran's disorders 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claims to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period, beyond that cited above.
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in September 2003, May 2005, and March 2006 
that fully addressed all four notice elements.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a rating decision and 
supplemental statement of the case issued in February 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
was afforded a VA medical examination in June 2004 and August 
2006.  Significantly, the veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a chest disability is denied.

Entitlement to an increased rating for a chronic adjustment 
disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


